United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3036
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Daniel Rangel-Mavie,                   *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: April 5, 2002
                             Filed: April 8, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Daniel Rangel-Mavie appeals the sentence of 135 months of imprisonment and
five years of supervised release imposed on him by the District Court1 after he
pleaded guilty to conspiracy to distribute and possess with intent to distribute in
excess of 500 grams of a mixture or substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C. § 846 (1994). Although Rangel-Mavie
did not object to anything in the presentence report and received a sentence at the
very bottom of the applicable Guidelines range, he argues that the District Court

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Judge for
the District of Nebraska.
“erred in not imposing a lesser sentence.” There is no jurisdictional basis for
reviewing a sentence merely because an appellant believes it is too harsh. See 18
U.S.C. § 3742(a)(1)-(4) (2000) (limiting appeals to sentences imposed in violation
of law, sentences imposed due to incorrect application of Guidelines, sentences above
applicable Guidelines range, and unreasonable sentences imposed for offenses for
which there are no Guidelines).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-